 

 

e eo a
me 15 Rig

IN THE UNITED STATES DISTRICT COURE; TER of :

URT
T-Wl

TCO
ERA ST ic
IN AND FOR EASTERN DISTRICT OF WISCONSINFILE 0

2019 AUG 13 P 2 22°

Casg Nop 9: €-00 85s
CLERK
Judge: Stadtmueller

=

Kevin: Michael: Boon-Bey,

AMEE SGI PEE A Minor Child,

K SV ges B ee A Minor Child,
Ky Mee Be A Minor Child,
PH ae ee A Minor Child,
SHS Mees Begg A Minor Child,
Plaintiffs,

v.
Audrey Skwierawski,

Ryan Sanson,
Defendants.

 

AMENDED VERIFIED COMPLAINT
AMENDMENT #2

Effective July 31, 2019, Kevin: Michael: Boon-Bey was convicted and taken
into custody by the Milwaukee County Sheriff in violation of Rule 21of the Federal
Criminal Procedure. On July 22, 2019, an AMENDED Request for Recusal was filed
in the lower court citing Rule 21. (Refer to Exhibit A).

Besides violating Rule 21 of the Federal Criminal Procedure by moving forward
with the trial in the lower court, the judge, Michael Hanrahan, is making good on his
threat, made from the bench before trial, stating (as I recall), “If convicted, you will die
in prison.” (A transcript of that hearing is on order and will be provided to this Court
upon receipt of it).

I am presently in the Milwaukee County Jail awaiting sentencing, which is
scheduled for September 6, 2019, at 1:30 PM in the Safety Building, Room, 821 W.
State Street, Milwaukee, Wisconsin 53233.

I have two (2) requests of this Court:

1
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 1of4 Document 7

 

 
 

 

(1) Because I am detained in the Milwaukee County Jail, I am unable to follow
through with the process server, who has the affidavits of service pertaining
to this case in order to file them into this case; and

(2) Because I am detained in the Milwaukee County Jail, I am unable to
comply with this Court’s Notice — Rule 16 Scheduling Conference for Case
Number 19-CV-985-JPS, dated August 2, 2019.

As a result, I am requesting this Court’s assistance in acquiring the process
server’s affidavits of service so that they will be filed into the immediate case. The
process server: Russ’ Process Service of 4256 North 36" Street, Milwaukee, Wisconsin
53216; telephone number (414) 406-1255.

Pursuant to Rule 60 of the Federal Rules of Criminal Procedure, as a victim in
the lower court I am also requesting this Court to intervene in the cases of the lower
court, ordering the lower court to release me from detention until this Federal case is
decided and put a “Stay” on all lower court cases (the criminal court case and the
children’s court cases). Or more appropriately, pursuant to Rule 60 of the Federal
Rules of Civil Procedure, this court is requested to void the judgment of the lower court
based on omissions in the trial and the lower court’s violation of Rule 21 of the Federal
Rules of Criminal Procedure. According to Washington and Lee Law Review, Volume
21, Issue 1, Article 9 (Spring 3-1-1964) entitled “Criminal Defendant’s Vested Right In
A Void Judgment,” page 110, “It is almost universally held that courts of record have
inherent power to vacate civil judgments at any time during the entire term at which
they are rendered.’ It is usually held that the same rule applies in criminal cases.”” In
that way, I can fulfill this Court’s Notice — Rule 16 Scheduling Conference for Case
Number 19-CV-985-JPS and fulfill other responsibilities as it pertains to my court
cases. At present, I am unable to attend or participate by telephone the scheduled Rule
16 Scheduling Conference (scheduled for August 22, 2019, at 9:00 AM) because of my

incarceration.

 

1 Freeman, Judgments § 194 (1925); 30A Am. Jur. Judgments § 629 (1958); 49 C.J.S. Judgments § 228
(1947); Annot. 168 A.L.R. 204 (1947).

2 United States v. Benz, 282 U.S. 304, 306-07 (1931); Whitman, Federal Criminal Procedure § 35.3
(1950); 15 Am. Jur. Criminal Law § 473 (1938); 24+ C.J.S. Criminal Law § 1605(1) (1961).

2
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 2 of4 Document 7

 
 

 

In conclusion, with regard to what occurred in the lower court, I would cite
again from Washington and Lee Law Review, Volume 21, Issue 1, Article 9 (Spring 3-
1-1964) entitled “Criminal Defendant’s Vested Right In A Void Judgment,” page 116,
“Tt is felt, in short, that the procedural treatment accorded [Kevin Michael Boon-Bey
and his children] violated minimum standards of fairness, and did not constitute due
process of law as guaranteed by the fourteenth amendment of the United States

Constitution....”

LL CASE LAW MENTIONED WITHIN THIS D MENT I ED AS PRINCIPLE
F LAW ONLY. ALL STATUTES ARE USED AS PRINCIPLE OF LAW ONLY: IT 1

ONLY USED TO SHOW THE INTENT OF THE LEGISLATURE.

UNDER PENALTIES OF PERJURY the undersigned, the free and original
inhabitant, Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of
El’s, Bey’s, and Ali’s with dominion over the land/soil (Amexem/America), a non-
resident Alien to the Corporate United States, an Indigenous Choctaw/ Washitaw Muur/
Moor (Moorish American National), an Asiatic Man of the Asiatic Race, an original
Natural Physical Man, a Creation of the Almighty God’s (Allah), Under the Almighty
God’s (Elohim/Allah) Authority and subject only to his laws, declares that he provided
a copy hereof to be placed forwarded via US Mail to:

Assistant Attorney General David C. Rice

Wisconsin Department of Justice
Post Office Box 7857

Madigon, Wisconsin 53707-7857
Complaint signed this | day of August} 2019.

By: Living, Breathi
Natural Born, -

    
  

 

Milwaukee Coktnty Jail
Milwaukee, Wisconsin

NOTICE: Using a notary on this document does not identify me as a fiction nor
classify me as fictitious entity nor does it constitute any adhesion or any Hidden

3
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 3of4 Document 7

 

 
 

 

contracts, nor does it alter my status in any manner as a Living Breathing Man, BEing
Live, BEing Liveing, BEing Aware. The purpose for notary is verification and
identification only of a Living Man.

STATE OF WISCONSIN )
) SS:
COUNTY OF MILWAUKEE _ )

BEFORE ME personally appeared Kevin: Michael: Boon-Bey who, being by me first
duly sworn and personally known to me or identified in accordance with Wisconsin

law, executed the foregoing in my presence the date last hereinabove appearing.

Signed this day of August 2019.

seal:

 

Notary Public Signature

 

Notary Public Printed Name

 

Date Commission Expires

 

Yee

 

 

  

21g | I>

nib

wre “ Sawn dhe

4
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 4of4 Document 7

 

 
